UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended April 14, 2009 COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20 or Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE March 16, 2009 CANADIAN ZINC REPORTS FINANCIAL RESULTS FOR FISCAL UPDATE ON PERMITTING PROCESS / ENVIRONMENTAL ASSESSMENT Vancouver, British Columbia, March16, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the year ended December 31, 2008. This press release should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2008, and management’s discussion & analysis (“MD&A”) for the year ended December 31, 2008 available on SEDAR at www.sedar.com. As at December 31, 2008, the Company had cash and cash equivalents of $9.225 million, short term investments of $11.723 and marketable securities of $2.024 million (for a total of $22.972 million). The Company also had a positive working capital balance of $22.557 million. As at December 31, 2007, the Company had cash and cash equivalents of $6.919 million, short term investments of $21.495 million, marketable securities of $100,000 and a positive working capital balance of $27.432 million. In view of the current global financial uncertainty being experienced in the markets and with commodity prices, CZN is seeking to minimize non-essential expenditures in 2009 to the extent possible. Such action is being taken to ensure that cash on hand is preserved to the maximum extent possible which will enable the Company to further progress the ongoing Prairie Creek Mine permitting activities without the need to seek additional financing in the short or medium term. Financial Results for Fiscal The financial results of the Company, below, are presented following the change in accounting policy for resource interests as discussed below. For the year ended December 31, 2008, the Company reported a net loss of $4.228 million compared to a loss of $9.483 million for the year ended December 31, 2007. The reduced loss in 2008 was primarily attributable to the completion in 2007 of the Company’s extensive underground decline development and drilling exploration program at Prairie Creek. For the year ended December 31, 2008, the Company expensed $3.426 million on its mineral exploration and development programs at Prairie Creek compared to $11.050 million for the 2 year ended December 31, 2007. Excluding accretion and depreciation charges relating to the asset retirement obligation and mining plant and equipment of $248,000 in the year ended December 31, 2008 (2007 - $220,000), the exploration and development expenditures for Prairie Creek amounted to $3.178 million in 2008 compared to $10.830 million in 2007. During 2008, the Company incurred $862,000 (2007 - $694,000) relating to permitting and environmental matters. These expenditures included costs related to filing the applications for operating permits at Prairie Creek, as well as liaising with local communities and Parks Canada Agency, among others. Administrative expenses (excluding stock based compensation and depreciation) for the year ended December 31, 2008 were $1.445 million compared to $1.724 million in the year ended December 31, 2007. The decrease was largely attributable to lower office and general costs due to tax charges relating to the Company’s flow-through share program in 2007 which were not incurred in 2008 and the Company’s decision in 2008 to cut-back its expenditures on investor relations items. Change in Accounting Policy During 2008, the Company commenced its review of the impact of International Financial Reporting Standards on its current accounting policies, which included an examination of the Company’s current accounting policies under Canadian generally accepted accounting principles (“Canadian GAAP”). In light of this review, the Company determined that it was appropriate to change its accounting policy for resource interests whereby its exploration and development costs are to be expensed until such time as either reserves are proven or permits to operate a mineral resource property are received and financing to complete development has been obtained. Previously, the Company capitalized its exploration and development expenditures as incurred, which is permitted under Canadian GAAP. Management believes that this revised accounting policy provides a more relevant and reliable basis of accounting. Among other benefits, the revised accounting policy aligns the accounting treatment of these resource interest expenditures with standards used by producing mining companies in the resource sector and with global accounting standards (including U.S. GAAP). The change in accounting policy has been applied retrospectively, and the comparative financial statements for 2007 and 2006 have been restated. The New Mine at Prairie Creek During 2008, progress was made on many fronts in advancing the Prairie Creek Mine towards production. Detailed mine planning, process design and transportation studies were completed, in conjunction with SNC-Lavalin Inc., leading to the preparation of a Project Description Report (“PDR”) which was filed with regulatory authorities in support of applications for operating permits for the Prairie Creek Mine. The proposed new operation at the Prairie Creek Mine utilizes the existing infrastructure and facilities that were built in the 1980’s, which will be upgraded and enhanced to meet current-day environmental standards, and a number of additional improvements including a new fuel 3 efficient low–emission power generation plant and the permanent disposal of mill tailings underground as paste backfill. All mining will be underground, on a year round basis, with production rates starting at 600 tonnes per day, building to 1,200 tonnes per day. The Mill, which will include a new dense media separator, will process 600 to 1,000 tonnes per day and will produce separate lead and zinc sulphide concentrates and lead oxide concentrates. The concentrates will be bagged, stored and trucked offsite on flat bed trucks over the winter access road to the Liard Highway for onward shipment by rail to smelters in Canada or Asia. The current planned mine life is 10 to 14 years and will generate 220 full time jobs. Applications for Operating Licence/Permit and Environmental Assessment In May 2008, the Company applied to the Mackenzie Valley Land and Water Board (“MVLWB”) for a Type “A” Water Licence and three Type “A” Land Use Permits (“LUPs”); one for the operation of the Prairie Creek Mine and the other two for Transfer Facilities along the road. A detailed Project Description Report was filed with the MVLWB as part of the permit applications. The MVLWB conducted a review of the submissions, and comments of reviewers, and interested parties, and of the submissions made by CZN. After conducting and completing preliminary screening the MVLWB determined that the proposed development might have a significant impact on the environment and might be the cause of public concern and referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”) for environmental assessment. The concerns were around water quality, wildlife, damage to landscape, and long term risk of contamination. An Environmental Assessment (“EA”) is the next stage in the regulatory process following preliminary screening by the MVLWB. The initial phase of the EA consisted of community scoping sessions and written hearings, submissions and rulings to determine the scope of development and the Terms of Reference for the EA. The Company participated in six public scoping sessions in several Dehcho communities and in Yellowknife in late September/early October 2008. The Community public sessions demonstrated that there is considerable local community support for the Prairie Creek project and there is no significant public concern amongst the communities. The MVEIRB was strongly encouraged to undertake a very focused and efficient EA. Two clear themes emerged: protection of water quality is paramount, and, jobs and economic activity are sorely needed in the Dehcho region. In November 2008, the MVEIRB published information requests concerning the scope of development and noted two questions; (1) whether the existing winter road should be part of the scope of development and subject to direct impact assessment during the EA; and (2) whether existing mine site infrastructure should be part of the scope of development and subject to direct impact assessment during the EA. The MVEIRB considered submissions and responses from interested parties, including Canadian Zinc which submitted that the winter road and existing mine site infrastructure 4 should not be part of the assessment and that the EA should focus on the new developments and the new transfer stations on the winter road. On March 5, 2009, the MVEIRB published its Ruling that all physical works and activities associated with the winter access road and all physical works and activities associated with the mine site are part of the scope of development for the Prairie Creek Mine Environmental Assessment. The MVEIRB also provided some comments with regard to the scope of assessment, noting that while the scope of development defines all the physical works and activities required to undertake the development, that does not mean that all physical works and activities are subject to the same level of assessment.
